

Exhibit 10.20


SEVERANCE AGREEMENT




THIS SEVERANCE AGREEMENT ("Agreement") is made and entered into effective
September 12, 2011 by and between XATA Corporation ("XATA" or the “Company”) and
Odell Tuttle ("Employee"). This Agreement establishes certain payment provisions
in the event that Employee is separated from employment with XATA under the
identified circumstances below. This Agreement does not create a contract of
employment, and Employee continues as an employee at will.


1. Definitions.


“Change of Control” means any of the following events:


(a)
A sale, consolidation, merger, acquisition or affiliation which results in the
stockholders of the Company (determined immediately prior to the consummation of
the transaction) holding immediately after consummation of such transaction less
than 45% of the total outstanding capital stock of the surviving or successor
corporation in the transaction (the “Surviving Corporation”); or



(b)
A sale, consolidation, merger, or acquisition in which the Company becomes
accountable to, or a part of, a newly created company or controlling
organization where at least 51% of the members of the Board of the newly created
Company or controlling organization were not members of the Company’s Board
immediately prior to such sale, consolidation, merger, or acquisition; or



(c) A sale or other disposition by the Company of all or substantially all of
the assets of the Company.


“Good Reason” shall mean any of the following events:


(a)    Assignment to Employee by XATA of duties which are materially
inconsistent with Employee’s then current position, duties, responsibilities,
and status with XATA, except in connection with the termination of his
employment for Disability (as defined below) or Cause, or


 
(b)    Any failure to XATA to continue in effect Employees then current
compensation, unless such compensation is reduced as part of a Companywide
reduction for similar executives.


 
 

2. Termination and Severance.


If (a) XATA or its successor terminates Employee's employment for any reason
other than for Cause, or (b) Employee is terminated within six-months following
a Change of Control for other than Cause, or (c) Employee terminates his
employment for Good Cause, XATA or its successor entity shall:

1



--------------------------------------------------------------------------------





(i)
pay Employee as severance pay each month for twelve (12) consecutive months
following his termination or resignation his monthly base salary in effect at
the time of separation, less customary withholdings, beginning within one (1)
month after termination, and;



(ii)
reimbursement for outplacement services for a period of six (6) months not to
exceed $10,000.00, and;



(iii) if Employee timely elects to continue his group health and dental
insurance coverage pursuant to applicable COBRA/continuation law and the terms
of the respective benefit plans, pay on Employee's behalf the premiums for such
coverage for the lesser of twelve (12) months or such time as Employee's
COBRA/continuation rights expire.


Any other provision of this Agreement notwithstanding, XATA may terminate
Employee's employment without notice if the termination is based on any of the
following events that constitute Cause:


(a)
Any conviction or nolo contendere plea by Employee to a felony or gross
misdemeanor, or misdemeanor involving moral turpitude, or any public conduct by
Employee that has or can reasonably be expected to have a detrimental effect on
XATA; or



(b)
Any fraud, misappropriations or embezzlement, breach of confidentiality,
noncompetition, fiduciary duty or other obligation to Company, by Employee or
intentional material damage to the property or business of XATA.

    
In the event of a termination for Cause, and not withstanding any contrary
provision otherwise stated, Employee shall receive only Employee’s base salary
earned through the date of termination.


XATA may, subject to applicable law, terminate this Agreement by giving Employee
two (2) months notice if Employee, due to sickness or injury, is prevented from
carrying out his essential job functions for a period of six (6) months or
longer. In the event of such termination, Employee shall receive only that
compensation earned through the date of termination; provided, however, that
Employee shall be entitled to all or a portion of any bonus due Employee
pursuant to any bonus plan or arrangement established prior to termination, to
the extent earned or performed based upon the requirements or criteria of such
plan or arrangement, as the Board shall in good faith determine.


Employee's employment and this Agreement will be deemed terminated upon the
death of the Employee. In the event of such termination, Employee shall receive
only compensation earned through the date of termination provided, however, that
Employee shall be entitled to all or a portion of any bonus due Employee
pursuant to any bonus plan or arrangement established prior to termination, to
the extent earned or performed based upon the requirements or criteria of such
plan or arrangement, as the Board shall in good faith determine.


This Agreement does not limit or reduce any amounts payable to Employee under
the terms of any cash bonus or equity incentive compensation plans.
    
    

2



--------------------------------------------------------------------------------



3. Miscellaneous.


Governing Law. This Agreement shall be governed and construed according to the
laws of the State of Minnesota.


Insurance. For the period from the date hereof through at least the second
anniversary of Employee’s termination of employment from Company or XATA,
Company and XATA agree to maintain Employee as an insured party on all
directors’ and officers’ insurance maintained by the Company and XATA for the
benefit of its directors and officers on at least the same basis as all other
covered individuals and provide Employee with at least the same corporate
indemnification as its officers.
Successors. This Agreement is personal to Employee and Employee may not assign
or transfer any part of his rights or duties hereunder, or any compensation due
to him hereunder, to any other person or entity. This Agreement may be assigned
by XATA and XATA shall require any successors or assigns to expressly assume and
agree to perform XATA's obligations under this Agreement.


Modification. This Agreement supersedes and replaces any and all prior oral or
written understandings, if any, between the parties relating to the subject
matter of this Agreement, which are hereby revoked. The parties agree that this
Agreement (a) is the entire understanding and agreement between the parties and
(b) is the complete and exclusive statement of the terms and conditions thereof,
and there are no other written or oral agreements in regard to the subject
matter of this Agreement. This Agreement shall not be changed or modified except
by a written document signed by the parties hereto.


IN WITNESS WHEREOF the following parties have executed the above instrument the
day and year first above written.


XATA Corporation






By: /s/ John J. Coughlan
John. J. Coughlan
Its: Chief Executive Officer








By: /s/ Odell Tuttle
Odell Tuttle
Its: Chief Technology Officer




EXHIBIT A


GENERAL RELEASE


This General Release (the “General Release”) is made and entered into as of the
______ day of ______________, between Michael W. Weber (“Weber”) and XATA
Corporation, a Minnesota corporation (XATA Corporation and its successors are
jointly and severally referred to herein as “XATA”).
 
WHEREAS, XATA and Weber entered into a Severance Agreement dated October 5, 2012
(the “Severance Agreement”), which provides for the payment of certain severance
payments to Weber if the payment conditions are met under the Severance
Agreement;


WHEREAS, under the Severance Agreement, Weber must execute and deliver this
General Release as a condition precedent to the receipt of severance payments
under the Severance Agreement;


WHEREAS, Weber is no longer an officer or employee of XATA (the final date of
Weber’s employment with XATA is referred to as the “Final Date of Employment”);
and


WHEREAS, Weber intends to settle any and all claims that Weber has or may have
against XATA, except for the continuing obligations of XATA described in Section
1 below;


NOW, THEREFORE, in consideration of the foregoing, Weber and XATA agree as
follows:


1.    Continuing Obligations of XATA. This General Release does not amend, waive
or discharge any obligations of XATA to Weber under any of the following
(collectively, the “Continuing Obligations of XATA”):


(a)    the Severance Agreement;


(b)    accrued and unpaid salary through the Final Date of Employment;


(c)    PTO (personal time off) and other employee benefits applicable to Weber
as of the Final Date of Employment;


(d)    any cash or equity compensation plans, arrangements or equity grants in
effect as of the Final Date of Employment (those compensation or equity
arrangements are governed by the respective plan or grant document, and are not
amended, extended or terminated by this General Release);


(e)    the terms of the Articles of Incorporation and Bylaws of XATA, as
applicable to officers of XATA as of the Final Date of Employment;


(f)    the provisions of the Minnesota Business Corporation Act, as applicable
to officers of XATA as of the Final Date of Employment;


(g)    the officers & directors insurance for XATA, as applicable to officers of
XATA as of the Final Date of Employment;


(h)    if Weber is a shareholder of XATA, any obligations of XATA to Weber as a
shareholder;


(i)    any written agreement or arrangements, if any, which obligate XATA to
indemnify and/or purchase officers & directors insurance for the officers of
XATA (who served in such capacity as of the Final Date of Employment); or


(j)
any other applicable statute or regulation which obligates XATA to indemnify
officers of XATA (who served in such capacity as of the Final Date of
Employment).



2.    Release of Claims.


(a)
Except only for the Continuing Obligations of XATA, in consideration of the
first $5,000 in severance that is payable under the Severance Agreement, Weber
hereby fully and completely releases and waives any and all claims, complaints,
causes of action, demands, suits, and damages, of any kind or character, which
Weber has or may have against the Releasees (as hereinafter defined), arising
out of any acts, omissions, conduct, decisions, behavior, or events occurring up
through the date of Weber’s signature on this General Release, including Weber’s
employment with XATA and the cessation of that employment, with the exception of
possible claims under the Age Discrimination in Employment Act. For purposes of
this General Release, the “Releasees” means collectively XATA, its predecessors,
successors, assigns, parents, affiliates, subsidiaries, related companies,
officers, directors, shareholders, agents, servants, auditors, attorneys,
employees, and insurers, and each and all thereof. Weber understands and accepts
that Weber’s release of claims includes any and all possible claims, both known
or unknown, asserted or unasserted, direct or indirect, including but not
limited to claims based upon:



(i)
Title VII of the Federal Civil Rights Act of 1964, as amended;



(ii)
the Americans with Disabilities Act; the Equal Pay Act;



(iii)
the Fair Labor Standards Act; the Employee Retirement Income Security Act; or



(iv)
any other federal, state or local statute, ordinance or law.



Weber also understands and agrees that, except only for the Continuing
Obligations of XATA, Weber is giving up all other claims, including those
grounded in contract or tort theories, including but not limited to: wrongful
discharge; violation of Minnesota law; breach of contract; tortious interference
with contractual relations; promissory estoppel; breach of the implied covenant
of good faith and fair dealing; breach of express or implied promise; breach of
manuals or other policies; assault; battery; fraud; sexual harassment; false
imprisonment; invasion of privacy; intentional or negligent misrepresentation;
defamation, including libel, slander, discharge defamation and self-publication
defamation; discharge in violation of public policy; whistleblower; intentional
or negligent infliction of emotional distress; or any other theory, whether
legal or equitable.


Weber further understands and agrees that, except only for the Continuing
Obligations of XATA, Weber is releasing, and does hereby release, any claims for
damages, by charge or otherwise, whether brought by Weber or Weber’s behalf by
any other party, governmental or otherwise, and agrees not to institute any
claims for damages via administrative or legal proceedings against any of the
Releasees. Weber also waives and releases any and all rights to money damages or
other legal relief awarded by any governmental agency related to any charge or
other claim against any of the Releasees.


(b)
Except only for the Continuing Obligations of XATA, in consideration of the
remainder of the severance that is payable under the Severance Agreement (after
the first $5,000 referred to in Section 2(a) above), Weber hereby fully and
completely releases the Releasees from each and every legal claim or demand of
any kind that Weber ever had or might now have arising out of any action,
conduct, or decision taking place during Weber’s employment with XATA, asserted
or unasserted, known or unknown, direct or indirect, arising under or relating
to the Age Discrimination in Employment Act, as amended.



3.    Other Agreements. This General Release does not amend, waive or discharge
any obligations of Weber under the noncompetition and nondisclosure agreement
entered into between Weber and XATA when Weber first became an employee of XATA.


4.    Acceptance Period; Advice of Counsel. The terms of this General Release
will be open for acceptance by Weber for a period of 21 days after the Final
Date of Employment, during which time Weber may consider whether or not to
accept and sign this General Release. Weber agrees that changes to this General
Release, whether material or immaterial, will not restart this acceptance
period. Weber is advised to seek the advice of an attorney before signing this
General Release (at Weber’s own expense).


5.    Rescission. Weber has been informed of Weber’s right to rescind this
General Release by written notice to XATA within fifteen (15) calendar days
after the execution of this General Release. Weber has been informed and
understands that any such rescission must be in writing and delivered by hand,
or sent by U.S. Mail within that 15-day time period to the attention of XATA’
General Counsel, at XATA’ principal office address. If delivered by U.S. Mail,
the rescission must be: (1) postmarked within that 15-day period and (2) sent by
certified mail, return receipt requested. Weber understands and agreed that XATA
will have no obligations to pay severance under the Severance Agreement if Weber
delivers a timely notice of rescission to XATA.


6.    Binding Agreement. This General Release shall be binding upon, and inure
to the benefit of, Weber and XATA and their respective successors and permitted
assigns.


7.    Representation. Weber acknowledges and states that Weber has read this
General Release. Weber further represents that this General Release is written
in language which is understandable to Weber, that Weber fully appreciates the
meaning of its terms, and that Weber enters into this General Release freely and
voluntarily.


8.    Non-Admission. It is understood and agreed that this General Release does
not constitute an admission by XATA of any liability, wrongdoing, or violation
of any law. Further, XATA expressly denies any wrongdoing of any kind whatsoever
in its actions and dealings with Weber.


9.    Amendments. No amendment or modification of this General Release shall be
deemed effective unless made in writing and signed by Weber and XATA.    


                        
XATA Corporation






_______________________________        By: _____________________________
Michael W. Weber                Title: ____________________________


Date Signed: ____________________        Date Signed: ______________________











3

